Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of the date
set forth on the signature page hereto (the “Effective Date”) by and between
Weatherford International Ltd., a Swiss joint-stock corporation registered in
Switzerland, Canton of Zug (the “Company”), and the individual signing as
“Executive” on the signature page hereto (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has previously determined
that it is in the best interests of the Company and its shareholders to retain
the Executive and to induce the employment of the Executive for the long-term
benefit of the Company; and
     WHEREAS, the Company desires to continue to employ the Executive on the
terms set forth below to provide services to the Company and its Affiliated
companies, and the Executive is willing to accept such continued employment and
provide such services on the terms set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:
1. Certain Definitions.
     (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
     (b) “Annual Bonus” shall mean the Executive’s annual bonus under the
then-current annual incentive plan of the Company and any of its Affiliated
companies.
     (c) “Annual Bonus Amount” shall mean the sum of (i) the amount of the
Annual Bonus, if any, paid or provided in any form (whether in cash, securities
or any combination thereof) by the Company or any of its Affiliated companies to
or for the benefit of the Executive for services rendered or labor performed
during a fiscal year of the Company and (ii) the amount of the discretionary
bonus or other bonus paid outside of the Company’s annual incentive plan, if
any, paid or provided in any form (whether in cash, securities or any
combination thereof) by the Company or any of its Affiliated companies to or for
the benefit of the Executive (it being understood that if multiple bonuses are
paid for any given year, or if a bonus is made in multiple installments for a
year, all such bonuses or installments shall be aggregated as a single payment
for that year in determining the Annual Bonus Amount). The Executive’s Annual
Bonus Amount shall be determined by including any portion thereof that the
Executive could have received in cash or securities in lieu of (i) any elective
deferrals made by the Executive pursuant to all nonqualified deferred
compensation plans or (ii) elective contributions made on the Executive’s behalf
by the Company pursuant to a qualified cash or deferred arrangement (as defined
in section 401(k) of the Code) or pursuant to a plan maintained under section
125 of the Code.
     (d) “Applicable Multiple” shall mean the number identified as such on the
signature page hereto.
     (e) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (f) “Board” shall mean the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (g) “Cause” shall mean:
          (i) the willful and continued failure of the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 4(d)), after a written demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Executive has not substantially
performed the Executive’s duties; or
          (ii) the Executive willfully engaging in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
     No act, or failure to act, on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or of a more senior officer of the
Company or based upon the advice of counsel for the Company (which may be
in-house counsel of the Company or other counsel employed or engaged by the
Company or its Subsidiaries) shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive, and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
     (h) “Change of Control” shall be deemed to have occurred if any event set
forth in any one of the following paragraphs shall have occurred:
          (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of twenty percent (20%) or more of either (A) the then outstanding
registered shares of the Company (the “Outstanding Company Registered Shares”)
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), excluding any Person who becomes such
a Beneficial Owner in connection with a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below;
          (ii) individuals, who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds (2/3) of
the Incumbent Board shall be considered as though such individual was a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;
          (iii) the consummation of a reorganization, merger, amalgamation,
consolidation, scheme of arrangement, exchange offer or similar transaction of
the Company or any of its Subsidiaries or the sale, transfer or other
disposition of all or substantially all of the Company’s Assets (any of which a
“Corporate Transaction”), unless, following such Corporate Transaction or series
of related Corporate

2



--------------------------------------------------------------------------------



 



Transactions, as the case may be, (A) all of the individuals and Entities who
were the Beneficial Owners, respectively, of the Outstanding Company Registered
Shares and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than
sixty-six and two-thirds percent (66-2/3%) of, respectively, the Outstanding
Company Registered Shares and the combined voting power of the Outstanding
Company Voting Securities entitled to vote generally in the election of
directors (or other governing body), as the case may be, of the Entity resulting
from such Corporate Transaction (including, without limitation, an Entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s Assets either directly or through one (1) or more subsidiaries or
Entities) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Company Registered
Shares and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any Entity resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of the Company or such Entity resulting
from such Corporate Transaction) beneficially owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then outstanding shares of
common stock of the Entity resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such Entity
except to the extent that such ownership existed prior to the Corporate
Transaction and (C) at least two-thirds (2/3) of the members of the board of
directors (or other governing body) of the Entity resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the approval of
such Corporate Transaction; or
          (iv) approval or adoption by the Board or the shareholders of the
Company of a plan or proposal which could result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
Company’s Assets or the dissolution of the Company.
     (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (j) “Company” shall mean Weatherford International Ltd., a Swiss
joint-stock corporation registered in Switzerland, Canton of Zug, or any
successor to Weatherford International Ltd., including but not limited to any
Entity into which Weatherford International Ltd. is merged, consolidated or
amalgamated, or any Entity otherwise resulting from a Corporate Transaction.
     (k) “Company’s Assets” shall mean the assets (of any kind) owned by the
Company, including, without limitation, the securities of the Company’s
Subsidiaries and any of the assets owned by the Company’s Subsidiaries.
     (l) “Disability” shall mean the absence of the Executive from performance
of the Executive’s duties with the Company on a substantial basis for one
hundred twenty (120) calendar days as a result of incapacity due to mental or
physical illness.
     (m) “Employment Period” shall mean the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date; provided,
however, that commencing on the date one year after the Effective Date, and on
each annual anniversary of such date (such date and each annual anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Employment Period shall be automatically extended so
as to terminate three (3) years after such Renewal Date, unless at least sixty
(60) days prior to the Renewal Date the Company shall give notice to the
Executive that the Employment Period shall not be so extended.
     (n) “Entity” shall mean any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.

3



--------------------------------------------------------------------------------



 



     (o) “ERP” shall mean the Weatherford International Ltd. Nonqualified
Executive Retirement Plan, as amended and restated effective December 31, 2008,
as it may be amended from time to time.
     (p) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.
     (q) “Good Reason” shall mean the occurrence of any of the following:
          (i) the assignment to the Executive of any position, authority, duties
or responsibilities inconsistent with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other action by the
Company or any Subsidiary which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
          (ii) any failure by the Company or any Subsidiary to comply with any
of the provisions of this Agreement (including, without limitation, its
obligations under Section 3(a)), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company, or a Subsidiary, as appropriate, promptly after receipt of notice
thereof given by the Executive;
          (iii) any failure by the Company or any Subsidiary to continue to
provide the Executive with benefits currently enjoyed by the Executive under any
of the Company’s or any Subsidiary’s compensation, bonus, retirement, pension,
savings, life insurance, medical, health and accident, or disability plans, or
the taking of any other action by the Company which would directly or indirectly
reduce any of such benefits or deprive the Executive of any fringe benefits or
perquisites currently enjoyed by the Executive;
          (iv) the Company’s requiring the Executive to be based at any office
or location other than as provided in Section 3(a)(i) or the Company’s requiring
the Executive to travel to a substantially greater extent than required
immediately prior to the date hereof;
          (v) any purported termination by the Company of the Executive’s
employment (including, without limitation, any secondment of the Executive
without the Executive’s prior express agreement in writing);
          (vi) any failure by the Company to comply with and satisfy
Section 12(c); or
          (vii) the giving of notice to the Executive that the Employment Period
shall not be extended.
     In the event of a Change of Control or other Corporate Transaction in which
the Company’s registered shares may cease to be publicly traded, following the
Change of Control or the consummation of such other Corporate Transaction, “Good
Reason” shall be deemed to exist upon the occurrence of any of the events listed
in clauses (i) through (vii) above and also in the event Executive is assigned
to any position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities that are (A) not at or with the
publicly-traded ultimate parent company of the successor to the Company or the
corporation or other Entity surviving or resulting from such Corporate
Transaction or (B) inconsistent with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a).

4



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
     (r) “IRS” shall mean the U.S. Internal Revenue Service.
     (s) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under a Benefit Plan of the
Company or any of its Affiliated companies, (iii) an underwriter temporarily
holding securities pursuant to an offering by the Company of such securities, or
(iv) a corporation or other Entity owned, directly or indirectly, by the
shareholders of the Company in the same proportions as their ownership of
registered shares of the Company.
     (t) “Section 409A” means Section 409A of the Code and the final Department
of Treasury regulations issued thereunder.
     (u) “Section 409A Amounts” means those amounts that are deferred
compensation subject to Section 409A.
     (v) “Separation From Service” shall have the meaning ascribed to such term
in Section 409A.
     (w) “Specified Employee” shall have the meaning ascribed to such term in
Section 409A.
     (x) “SERP” shall mean the Weatherford International, Inc. Supplemental
Executive Retirement Plan effective January 1, 2010, as it may be amended from
time to time.
     (y) “Subsidiary” shall mean any majority-owned subsidiary of the Company or
any majority-owned subsidiary thereof, or any other Entity in which the Company
owns, directly or indirectly, a significant financial interest provided that the
Chief Executive Officer of the Company designates such Entity to be a Subsidiary
for the purposes of this Agreement.
2. Employment Period. The Company hereby agrees that the Company will continue
the Executive in its employ, and the Executive hereby agrees to remain in the
employ of the Company subject to the terms and conditions of this Agreement
during the Employment Period. During the Employment Period, the Executive, with
his prior express agreement, may be seconded to the employment of Weatherford
U.S., L.P. (or such other Affiliated company as specifically agreed by the
Executive) (the “Seconded Affiliate Company”), but without prejudice to the
Company’s obligations or the Executive’s rights under this Agreement. The
Executive shall carry out his duties as if they were duties to be performed on
behalf of the Company. Each Seconded Affiliate Company shall be subject to all
of the obligations and agreements of the Company under this Agreement and the
Company shall be responsible for actions and inactions of the Seconded Affiliate
Company. Any breach or failure to abide by the terms and conditions of this
Agreement by a Seconded Affiliate Company shall be deemed to constitute a breach
or failure to abide by the Company. The Executive has the right, in his sole
discretion, to revoke his agreement to be seconded to the employment of any
Seconded Affiliate Company at any time.
3. Terms of Employment.
     (a) Position and Duties.

5



--------------------------------------------------------------------------------



 



          (i) During the Employment Period, (A) the Executive’s position with
the Company (including status, offices, titles, reporting requirements,
authority, duties and responsibilities) shall be as identified on the signature
page hereto, (B) the Executive’s services shall be performed at the Company’s
office identified on the signature page hereto (or other locations less than
thirty-five (35) miles from such location); and (C) the Executive will report
directly to the position identified on the signature page hereto.
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities in clause (A), (B), and (C) together do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that such activities have been
conducted by the Executive prior to the date hereof, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
     (b) Compensation.
          (i) Base Salary. During the Employment Period, the Executive shall
receive an annual base salary equal to the current base salary being received by
the Executive (“Annual Base Salary”), which shall be paid at a monthly rate.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than twelve (12) months after the last salary increase awarded to the Executive
prior to the date hereof and thereafter at least annually; provided, however,
that a salary increase shall not necessarily be awarded as a result of such
review. Any increase in Annual Base Salary may not serve to limit or reduce any
other obligation to the Executive under this Agreement. Annual Base Salary shall
not be reduced after any such increase. The term “Annual Base Salary” as
utilized in this Agreement shall refer to Annual Base Salary as so increased.
          (ii) Annual Bonus. The Executive shall be eligible for an Annual Bonus
for each fiscal year ending during the Employment Period on the same basis as
other executive officers under the Company’s then-current executive officer
annual incentive program. Each such Annual Bonus shall be paid no later than two
and a half (21/2) months after the end of the fiscal year for which the Annual
Bonus is awarded.
          (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
all executive officers of the Company and its Affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliated companies for the Executive under
such plans, practices, policies and programs as in effect on the date hereof.
          (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in and shall receive all benefits

6



--------------------------------------------------------------------------------



 



under welfare benefit and retirement plans, practices, policies and programs
provided by the Company and its Affiliated companies (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to all executive officers of
the Company and its Affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of those provided by
the Company and its Affiliated companies for the Executive under than such
plans, practices, policies and programs of the Company and its Affiliated
companies in effect for the Executive on the date hereof.
          (v) Fringe Benefits. During the Employment Period, the Executive shall
be entitled to (A) at Executive’s option, a monthly car allowance or use of an
automobile, and (B) such other fringe benefits (including, without limitation,
payment of club dues, financial planning services, cellular telephone, mobile
email, annual physical examinations, payment of professional fees and
professional taxes and payment of related expenses, as appropriate) in
accordance with the most favorable plans, practices, programs and policies of
the Company and its Affiliated companies in effect for the Executive on the date
hereof.
          (vi) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated companies in effect for the
Executive on the date hereof.
          (vii) Vacation. During the Employment Period, the Executive shall be
entitled to at least four (4) weeks paid vacation or such greater amount of paid
vacation as may be applicable to the executive officers of the Company and its
Affiliated companies.
          (viii) Deferred Compensation Plan. During the Employment Period, the
Executive shall be entitled to continue to participate in any deferred
compensation or similar plans in which executive officers of the Company and its
Affiliated companies participate.
     (c) Termination of Prior Agreements. The Executive acknowledges and agrees
that this Agreement is being executed in replacement of any and all employment
agreements existing between the Executive and the Company (including, without
limitation, any agreement entered into with Weatherford International Ltd., an
exempted company incorporated with limited liability under the laws of Bermuda,
that was assumed by the Company), Weatherford International, Inc., a Delaware
corporation, or their Affiliated companies (the “Prior Agreements”). As a
result, the Executive and the Company agree that the Prior Agreements are hereby
terminated and of no further force and effect (other than provisions in the
Prior Agreements expressly intended to survive pursuant to their terms).
Specifically, the Executive agrees that any requirement in any Prior Agreement
that the Company or any Affiliated company enter into an employment or other
agreement with the Executive (or provide any benefits, including under
retirement plans) meeting any minimum standards by a certain date is satisfied
by the execution and delivery of this Agreement (subject to Section 13(g)).
4. Termination of Employment.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may provide the Executive with written
notice in accordance with Section 13(b) of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective thirty (30) days after receipt of such notice
by the Executive (the “Disability Effective Date”), provided

7



--------------------------------------------------------------------------------



 



that within the thirty (30)-day period after such receipt, the Executive shall
not have returned to full-time performance of the Executive’s duties. In
addition, if a physician selected by the Executive determines that the
Disability of the Executive has occurred, the Executive (or his representative)
may provide the Company with written notice in accordance with Section 13(b) of
the Executive’s intention to terminate his employment. In such event, the
Disability Effective Date shall be thirty (30) days after receipt of such notice
by the Company.
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive at any time during the Employment Period for Good Reason.
     (d) Notice of Termination. Any termination during the Employment Period by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 13(b). For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date,
in the case of a notice by the Company, shall be not more than thirty (30) days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” shall mean:
          (i) if the Executive’s employment is terminated by the Company for
Cause, or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be;
          (ii) if the Executive’s employment is terminated by the Company other
than for Cause, the Date of Termination shall be the date on which the Executive
receives notice of such termination; and
          (iii) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
5. Obligations of the Company Upon Termination.
     (a) Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, “Benefit Obligation” shall mean all benefits to which the Executive
(or his designated beneficiary or legal representative, as applicable) is
entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all employee benefit and compensation plans, agreements,
arrangements, programs, policies, practices, contracts or agreement of the
Company and its Affiliated companies (collectively,“Benefit Plans”) in which the
Executive is a participant as of the Date of Termination and to the extent not
theretofore paid or provided. “Accrued Obligation” means the sum of (i) the
Executive’s Annual Base Salary through the Date of Termination for periods
through but not following his Separation From

8



--------------------------------------------------------------------------------



 



Service and (ii) any accrued vacation pay earned by the Executive, in each case,
to the extent not theretofore paid.
     (b) Death, Disability, Good Reason or Other than For Cause. If, during the
Employment Period, the Executive’s employment is terminated by reason of the
Executive’s death or Disability, by the Company for any reason other than for
Cause or by the Executive for Good Reason:
          (i) The Company shall pay (or cause to be paid) to the Executive (or
Executive’s heirs, beneficiaries or representatives as applicable), (A) in a
lump sum in cash (I) the Accrued Obligation within thirty (30) days after the
Date of Termination and (II) the Benefit Obligation at the times specified in
and in accordance with the terms of the applicable Benefit Plans, and (B) at the
times specified in clause (ix), the following amounts:
               (I) an amount equal to the Executive’s Annual Base Salary through
the Date of Termination for periods following his Separation From Service to the
extent not theretofore paid;
               (II) an amount equal to the product of (i) the higher of (x) the
highest Annual Bonus Amount for the preceding five (5) calendar years and
(y) the Annual Bonus Amount that would be payable in respect of the current
fiscal year (and annualized for any fiscal year consisting of less than twelve
(12) months) (such higher amount being referred to as the “Highest Annual
Bonus”) and (ii) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is three hundred sixty-five (365);
               (III) an amount equal to the Applicable Multiple times the sum of
(i) the highest Annual Base Salary received by the Executive in the last five
(5) years ended prior to the Termination Date and (ii) the Highest Annual Bonus;
               (IV) an amount equal to the Applicable Multiple times the sum of
(i) the total of the employer basic and matching contributions credited to the
Executive under the Company’s 401(k) Savings Plan (the “401(k) Plan”) during the
twelve (12)-month period immediately preceding the month of the Executive’s Date
of Termination, and (ii) the amount that would have been credited and
contributed to the Executive and his accounts under all other deferred
compensation plans (excluding amounts payable under the ERP and the SERP, if
any) using the amounts specified in clauses (i) and (ii) of
Section 5(b)(i)(III), such total amount to be grossed up so that the amount the
Executive actually receives after payment of any federal or state taxes payable
thereon equals the amount first described above; and
               (V) an amount equal to the total value of all fringe benefits
received by the Executive on an annualized basis multiplied by the Applicable
Multiple.
          (ii) For a period of equal to one year multiplied by the Applicable
Multiple from the Executive’s Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Executive and the Executive’s family
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 3(b)(iv) if the
Executive’s employment had not been terminated; provided, however, that with
respect to any of such plans, programs, practices or policies requiring an
employee contribution, the Executive (or Executive’s heirs or beneficiaries as
applicable) shall continue to pay the monthly employee contribution for same,
and provided further, that if the Executive becomes re-employed by another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of

9



--------------------------------------------------------------------------------



 



eligibility. If any of the dental, accident, health insurance or other benefits
specified in this Section 5(b)(ii) are taxable to the Executive and are not
exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits. The Executive shall be eligible for
reimbursement for covered welfare expenses, or for the provision of such
benefits on an in-kind basis, during the period commencing on Executive’s Date
of Termination and ending on the third anniversary of such date. The amount of
such welfare benefit expenses eligible for reimbursement or the in-kind benefits
provided under this Section 5(b)(ii), during the Executive’s taxable year will
not affect the expenses eligible for reimbursement, or the benefits to be
provided, in any other taxable year (with the exception of applicable lifetime
maximums applicable to medical expenses or medical benefits described in Section
105(b) of the Code). The Executive’s right to reimbursement or direct provision
of benefits under this Section 5(b)(ii) is not subject to liquidation or
exchange for another benefit. To the extent that the benefits provided to the
Executive pursuant to this Section 5(b)(ii) are taxable to the Executive and are
not otherwise exempt from Section 409A, any reimbursement amounts to which the
Executive would otherwise be entitled under this Section 5(b)(ii) during the
first six (6) months following the date of the Executive’s Separation From
Service shall be accumulated and paid to the Executive on the date that is six
(6) months following the date of his Separation From Service. All reimbursements
by the Company under this Section 5(b)(ii) shall be paid no later than the
earlier of (i) the time periods described above and (ii) the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred by the Executive.
          (iii) All benefits and amounts under the Company’s deferred
compensation plan and all other Benefit Plans (except as specifically provided
for in Section 6(b)), not already vested shall become immediately one hundred
percent (100%) vested as of the Date of Termination. All options to acquire
registered shares of the Company, all restricted registered shares of the
Company, all restricted stock units, and all share appreciation rights the value
of which is determined by reference to or based upon the value of registered
shares of the Company, held by the Executive under any plan of the Company or
its Affiliated companies shall become immediately vested, exercisable and
nonforfeitable. The effect, if any, of a Change of Control on any other equity
incentives and other awards the value of which is determined by reference to or
based upon the value of registered shares of the Company shall be determined in
accordance with the terms of the applicable award agreement.
          (iv) The Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services from a provider selected by the
Executive in his sole discretion. The Company shall directly pay the provider
the fees for such outplacement services. The period during which such
outplacement services shall be provided to the Executive at the expense of the
Company shall not extend beyond the last day of the second taxable year of the
Executive following the taxable year of the Executive during which he incurs a
Separation From Service.
          (v) At the time specified in clause (ix) below, ownership of all
country club memberships, luncheon clubs and other memberships which the Company
was providing for the Executive’s or his family’s use prior to the time that the
Notice of Termination is given shall be transferred and assigned to the
Executive at no cost to the Executive (other than ordinary income taxes owed),
the cost of transfer, if any, to be borne by the Company.
          (vi) At the time specified in clause (ix) below, the Company shall
either transfer to the Executive ownership and title to the Executive’s company
car at no cost (other than ordinary income taxes owed by the Executive) to the
Executive or, if the Executive receives a monthly car allowance in lieu of a
Company car, pay the Executive a lump sum in cash equal to the Executive’s
annual car allowance multiplied by the Applicable Multiple.

10



--------------------------------------------------------------------------------



 



          (vii) If the Executive’s employment is terminated by reason of the
Executive’s death, the Benefit Obligation shall also include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and its Affiliated companies to the estates and beneficiaries of the
executive officers of the Company and such Affiliated companies under such
plans, programs, practices and policies relating to death benefits, if any, in
effect on the date hereof or, if more favorable, those in effect on the date of
the Executive’s death.
          (viii) If the Executive’s employment is terminated by reason of the
Executive’s Disability, the Benefit Obligation shall also include, without
limitation, and the Executive shall be entitled after the Disability Effective
Date to receive, disability and other benefits at least equal to the most
favorable benefits generally provided by the Company and its Affiliated
companies to the Executive’s disabled peer executive officers and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in effect generally on the date hereof or, if
more favorable, those in effect at the time of the Disability.
          (ix) The Company shall pay or provide to the Executive the amounts or
benefits specified in Section 5(b)(i) and Sections 5(b)(v) and 5(b)(vi) thirty
(30) days following the date of the Executive’s Separation From Service if he is
not a Specified Employee on the date of his Separation From Service or on the
date that is six (6) months following the date of his Separation From Service if
he is a Specified Employee.
          (x) If the Executive is a Specified Employee, on the date that is six
(6) months following the Executive’s Separation From Service, the Company shall
pay to the Executive, in addition to the amounts reflected in clause (ix), an
amount equal to the interest that would be earned on the amounts specified in
Section 5(b)(i) and, to the extent subject to a mandatory six-month delay in
payment, all amounts payable under the ERP and the SERP, if any, for the period
commencing on the date of the Executive’s Separation From Service until the date
of payment of such amounts, calculated using an interest rate of five percent
(5%) per annum (the “Interest Amount”).
     (c) Cause. If the Executive’s employment is terminated for Cause during and
prior to the expiration of the Employment Period, this Agreement shall terminate
without further obligations to the Executive, other than the obligation to pay
to the Executive (i) (A) the Accrued Obligation and (B) the Benefit Obligation
in accordance with the terms of the applicable Benefit Plans, and (ii) his
Annual Base Salary through the Date of Termination for periods following his
Separation From Service on the date that is thirty (30) days following the date
of the Executive’s Separation From Service if he is not a Specified Employee or
on the date that is six (6) months following the date of his Separation From
Service if he is a Specified Employee.
     (d) Termination by Executive Other Than for Good Reason. If the Executive
voluntarily terminates his employment during and prior to the expiration of the
Employment Period for any reason other than for Good Reason, the Executive’s
employment shall terminate without further obligations to the Executive, other
than the obligation to pay to the Executive (i) the Accrued Obligation, (ii) the
Benefit Obligation, (iii) his Annual Base Salary through the Date of Termination
for periods following his Separation From Service, and (iv) the rights provided
in Section 6. The Accrued Obligation shall be paid to the Executive in a lump
sum in cash within thirty (30) days after the Date of Termination and the
Benefit Obligation shall be paid in accordance with the terms of the applicable
Benefit Plans. The Company shall pay to the Executive the amount specified in
clause (iii) on the date that is thirty (30) days following the date of the
Executive’s Separation From Service if he is not a Specified Employee or on the

11



--------------------------------------------------------------------------------



 



date that is six (6) months following the date of his Separation From Service if
he is a Specified Employee.
6. Other Rights.
     (a) Except as provided herein, nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its Affiliated companies
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any plan, contract
or agreement with the Company or any of its Affiliated companies. Except as
otherwise expressly provided herein, amounts which are vested benefits, which
vest according to the terms of this Agreement or which the Executive is
otherwise entitled to receive under any Benefit Plans or any other plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Affiliated companies prior to, at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice, program,
contract or agreement. If any severance payments are required to be paid to the
Executive in conjunction with severance of employment under federal, state or
local law, the severance payments paid to the Executive under this Agreement
will be deemed to be in satisfaction of any such statutorily required benefit
obligations to the extent that doing so would not result in an acceleration of
payment of nonqualified deferred compensation that is prohibited under
Section 409A.
     (b) Solely with respect to the ERP and the SERP, if the Executive’s
employment is terminated for any reason whatsoever, with or without Cause, and
no Change of Control has occurred or is pending, any ERP or SERP benefits
payable shall only be those that are payable, if any, under the terms of the ERP
or SERP as of the Date of Termination.
7. Full Settlement.
     (a) No Rights of Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
     (b) No Mitigation Required. The Company agrees that, if the Executive’s
employment with the Company terminates, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, except as
specified in Section 5(b)(ii), the amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
     (c) Legal Fees. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or the Executive of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereto (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement). The legal fees or expenses that are
subject to reimbursement pursuant to this Section 7(c) shall not be limited as a
result of when the fees or expenses are incurred. The amount of legal fees or
expenses that is eligible for reimbursement pursuant to this Section 7(c) during
a given taxable year of the Executive shall not affect the amount of expenses
eligible for reimbursement in any other taxable year of the Executive. The right
to reimbursement pursuant to this Section 7(c) is not subject to liquidation or
exchange for another benefit. Any amount to which the Executive is entitled to
reimbursement under this

12



--------------------------------------------------------------------------------



 



Section 7(c) during the first six (6) months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six (6) months following the date of his
Separation From Service. All reimbursements by the Company under this
Section 7(c) shall be paid no later than the earlier of (i) the time periods
described above and (ii) the last day of the Executive’s taxable year next
following the taxable year in which the expense was incurred by the Executive.
8. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, if it shall
be determined that any payment or distribution by the Company or any of its
Affiliated companies to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
any other plan, agreement or contract or otherwise, but determined without
regard to any additional payments required under this Section 8) (a “Payment”)
would be subject to any additional tax or excise tax imposed by Sections 409A,
457A or 4999 of the Code (and any successor provisions or sections to
Sections 409A, 457A and 4999) or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to promptly receive from the
Company an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. Any Gross Up
Payment shall be made by the Company at least ten (10) days prior to the date
that the Executive is required to remit to the relevant taxing authority any
federal, state and local taxes imposed upon the Executive, including the amount
of additional taxes imposed upon the Executive due to the Company’s payment of
the initial taxes on such amounts. Notwithstanding any provision of this
Agreement to the contrary, any amounts to which the Executive would otherwise be
entitled under this Section 8(a) during the first six (6) months following the
date of the Executive’s Separation From Service shall be accumulated and paid to
the Executive on the date that is six (6) months following the date of his
Separation From Service. All reimbursements by the Company under this
Section 8(a) be paid no later than the earlier of (i) the time periods described
above and (ii) the last day of the Executive’s taxable year next following the
taxable year in which the expense was incurred by the Executive.
     (b) Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination shall be made by
PricewaterhouseCoopers or, as provided below, such other certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days after the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, Entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 8, shall be paid by the Company to the
Executive within five (5) days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm, absent manifest error,
shall be binding upon the Company and the Executive, subject to the last
sentence of Section 8(a), and in no event later than the payment deadline
specified in Section 8(a). As a result of the uncertainty in the application of
section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”),

13



--------------------------------------------------------------------------------



 



consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 8(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive, subject to the last sentence of Section 8(a), and in
no event later than the payment deadline specified in Section 8(a).
     (c) The Executive shall notify the Company in writing of any claim by the
IRS that, if successful, would require the payment by the Company of the
Gross-Up Payment (or an additional Gross-Up Payment) in the event the IRS seeks
higher payment. Such notification shall be given as soon as practicable, but no
later than ten (10) business days after the Executive is informed in writing of
such claim, and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30)-day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and
          (iv) permit the Company to participate in any proceedings relating to
such claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred at any
time during the period that ends ten (10) years following the lifetime of the
Executive in connection with such proceedings and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall not direct the
Executive to pay such a claim and sue for a refund if, due to the prohibitions
of section 402 of the Sarbanes-Oxley Act of 2002, the Company may not advance to
the Executive the amount necessary to pay such claim. All such costs and
expenses shall be made by the Company at least ten (10) days prior to the date
that the Executive is

14



--------------------------------------------------------------------------------



 



required to pay or incur such costs and expenses. The costs and expenses that
are subject to be paid by the Company pursuant to this Section 8(c) shall not be
limited as a result of when the costs or expenses are incurred. The amounts of
costs or expenses that are eligible for payment pursuant to this
Section 8(c)(iv) during a given taxable year of the Executive shall not affect
the amount of costs or expenses eligible for payment in any other taxable year
of the Executive. The right to payment of costs and expenses pursuant to this
Section 8(c)(iv) is not subject to liquidation or exchange for another benefit.
Notwithstanding any provision of this Agreement to the contrary, any amounts to
which the Executive would otherwise be entitled under this Section 8(c)(iv)
during the first six (6) months following the date of the Executive’s Separation
From Service shall be accumulated and paid to the Executive on the date that is
six (6) months following the date of his Separation From Service. All
reimbursements by the Company under this Section 8(c)(iv) shall be paid no later
than the earlier of (i) the time periods described above and (ii) the last day
of the Executive’s taxable year next following the taxable year in which the
expense was incurred by the Executive.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall not be required to be repaid.
     (e) Any provision in this Agreement or any other plan or agreement to the
contrary notwithstanding, if the Company is required to pay a Gross-Up Payment
pursuant to the provisions of this Agreement and pursuant to the provisions of
another plan or agreement, then the Company shall pay the total of the amounts
determined pursuant to this Agreement and the provisions of such other plan or
agreement.
9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its Affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its Affiliated companies,
provided that it shall not apply to information which is or shall become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement), information that is developed by the
Executive independently of such information, or knowledge or data or information
that is disclosed to the Executive by a third party under no obligation of
confidentiality to the Company. After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it. In no event shall an asserted violation of
the provision of this Section 9 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.
10. Disputed Payments And Failures To Pay. If the Company fails to make a
payment under this Agreement in whole or in part as of the payment date
specified in this Agreement, either intentionally or unintentionally, other than
with the consent of the Executive, the Company shall owe the Executive interest
on the delayed payment at the applicable Federal rate provided for in section
7872(f)(2)(A) of the Code if the Executive (i) accepts the portion (if any) of
the payment that the Company is willing to make (unless such acceptance will
result in a relinquishment of the claim to all or part of the remaining amount)
and (ii) makes prompt and reasonable good faith efforts to collect the remaining
portion of the payment.

15



--------------------------------------------------------------------------------



 



Any such interest payments shall become due and payable effective as of the
applicable payment date(s) specified in Section 5 with respect to the delinquent
payment(s) due under Section 5.
11. Funding. The Executive shall have no right, title, or interest whatsoever in
or to any assets of the Company or any investments which the Company may make to
aid it in meeting its obligations under this Agreement. The Executive’s right to
receive payments under this Agreement shall be no greater than the right of an
unsecured general creditor of the Company. Immediately prior to a Change in
Control, the Company shall create an irrevocable grantor trust (the “Rabbi
Trust”) which shall be subject to the claims of creditors of the Company. In the
event that the Executive is a Specified Employee at the time he incurs a
Separation From Service or at the time the Company determines that it is
reasonably likely that the Executive will incur a Separation From Service in
connection with a Change in Control, then immediately upon the Executive’s
Separation From Service or, if earlier, the date on which the Company makes a
determination that the Executive is reasonably likely to incur a Separation From
Services in connection with a Change in Control, the Company shall transfer to
the Rabbi Trust cash sufficient (on an undiscounted basis) to pay the cash
amounts specified in Section 5(b)(i), the estimated amount of the Gross-Up
Payment to be made under Section 6 and the Interest Amount. The cash amounts
specified in Section 5(b)(i), the Gross-Up Payment and the Interest Amount shall
be paid from the Rabbi Trust on the dates specified in Sections 5 and 8 herein,
provided that the Company shall remain liable to pay any all amounts which for
any reason are not paid from the Rabbi Trust. The trustee of the Rabbi Trust
shall be a bank or trust company selected by the Company and approved by the
Executive (in his sole discretion) prior to the Change in Control.
12. Successors.
     (a) This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, amalgamation, scheme of arrangement, exchange
offer, operation of law or otherwise (including any purchase, merger,
amalgamation, Corporate Transaction or other transaction involving the Company
or any Subsidiary or Affiliate of the Company)), to all or substantially all of
the Company’s business and/or Company’s Assets to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement at or prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change of Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as provided
above.

16



--------------------------------------------------------------------------------



 



13. Miscellaneous.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE DOMICILE OF THE EXECUTIVE, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. All words used in this Agreement will
be construed to be of such gender or number as the circumstances require. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed: if to the Executive,
to the address set forth on the signature page hereto; and, if to the Company,
to: Weatherford International Ltd., Rue Jean-François Bartholoni 4, 1204 Geneva,
Switzerland, Attention: Vice President — Legal; or to such other address as
either party shall have furnished to the other in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right to the Executive or the Company may have hereunder, including without
limitation, the right of the Executive to terminate employment for Good Reason
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
     (f) This Agreement constitutes the entire agreement and understanding
between the parties relating to the subject matter hereof and supersedes all
prior agreements between the Company, any of its Affiliates and the Executive
relating to the subject matter hereof, including, without limitation, the Prior
Agreements. In the event of any conflict between this Agreement and any other
contract, plan, arrangement or understanding between the Executive and the
Company (or any Affiliate of the Company), this Agreement shall control.
     (g) By entering into this Agreement, it is the Company’s intent to fulfill
its obligation to the Executive to agree, execute and enter into an agreement
with the Executive prior to the termination or expiration of the Executive’s
current employment agreements with the Company and Weatherford International,
Inc., a Delaware corporation, having the same terms and conditions as existed in
such agreements prior to December 30, 2008, and incorporating such terms and
conditions that are more favorable to the Executive from all agreements existing
on January 1, 2009, and the Executive is entering into this Agreement in
reliance thereon. In furtherance of the foregoing, during the 90-day period from
the Effective Date either party may propose, and the other party shall agree to,
any reasonable amendments to this Agreement for the purpose of clarifying or
revising any provision(s) herein as may be appropriate to implement the intent
expressed in this clause (g). Failure or refusal of the Company to enter into
any reasonable amendment proposed under this clause (g) by the end of such
90-day period (or, if later, within 10 days following the Company’s receipt of
written notice requesting such reasonable amendment) shall constitute Good
Reason.

17



--------------------------------------------------------------------------------



 



     (h) If the Executive accepts in writing an international assignment to
Geneva, Switzerland, then (i) the office referenced in Section 3(a)(i)(B) of
this Agreement shall be the Company’s executive office in Geneva, Switzerland,
and (ii) the provisions of this Agreement will be applied, to the fullest extent
possible, in accordance with the employment laws of Switzerland, and nothing
herein is intended to reduce or diminish the protections afforded by such laws.
(Remainder of page intentionally left blank)

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from the Board or relevant committee thereof,
the Company has caused these presents to be executed in its name and on its
behalf, all as of the day and year set forth below.
Date: December               , 2009

           
 
   
 
  [Executive]
Applicable Multiple: [two (2) / three (3)]
       
 
       
Position:
  Weatherford International Ltd.,
 
  a Swiss joint-stock corporation
 
                 
 
       
Reporting to:
  By:    
 
       
 
      Bernard J. Duroc-Danner
 
      Title: Chairman and CEO
 
                 
 
  Solely for purposes of acknowledging the Prior Agreements being
Primary office location:
  superseded by this Agreement and the termination of the Prior
 
  Agreements:
 
 
 
  Weatherford International Ltd.,          
 
  a Bermuda exempted company
Address for notices to Executive:
   
 
  By:    
 
      Name: Bernard J. Duroc-Danner          
 
      Title: Chairman and CEO          
 
                 
 
  Weatherford International, Inc.,
a Delaware corporation
 
     
 
  By:    
 
      Name: Bernard J. Duroc-Danner
 
      Title: Chairman and CEO

19